DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art alone or in combination provides motivation to explicitly teach:
re-parameterizing alternatingly, aided by the safety program, the measurement range for the second acquisition device in the safety program, based on information regarding how the second acquisition device is currently parameterized, such that a currently set second measurement range is known and it is therefore known in which range the second measured value must lie in independent claim 1;
wherein the first acquisition device is set for a first measurement range to be set and the second acquisition device is alternatingly re-parameterizable aided by the safety program in a second measurement range to be set in independent claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BUSSERT ET AL. (US 2009/0072986) teaches MOTION MONITORING;
SCHWESIG ET AL. (US 2004/0065533) teaches DEVICE AND METHOD FOR SAFETY RECOGNIZING SWITCH POSITIONS OF A ROTARY SWITCH;
HAHN ET AL. (US 2008/0190166) teaches DEVICE AND METHOD FOR ERROR-PROTECTED DETECTION OF MEASURED VALUES IN A CONTROL UNIT;
SCHLETTE (US 2009/0125760) teaches METHOD AND APPARATUS FOR SAFE PARAMETERIZATION IN ACCORDANCE WITH IEC 61508 SIL 1 TO 3 OR EN 954-1 CATEGORIES 1 TO 4;
HORN (US 2009/0198353) teaches PARAMETERIZATION AN AUTOMATION DEVICE;
ZIEGLER ET AL. (US 6,778,867) teaches MONITORING AND CONTROL OF A HANDLING DEVICE;
MOISEEV ET AL. (US 2013/0197849) teaches SYSTEMS, METHODS, AND APPARATUS FOR DETECTING IRRECULAR SENSOR SIGNAL NOISE;
GERDING ET AL. (US 2014/0058543) teaches METHOD FOR CONFIGURING A FIELD DEVICE AND CORRESPONDING FIELD DEVICE AND SYSTEM FOR PARAMETERIZATION;
METHOD AND APPARATUS FOR AUTOMATICALLY CREATING AN EXECUTABLE SAFETY FUNCTION FOR A DEVICE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864